759 N.E.2d 1 (2001)
197 Ill.2d 581
259 Ill.Dec. 521
PEOPLE State of Illinois, Petitioner,
v.
Donald TONEY, Respondent.
No. 88754.
Supreme Court of Illinois.
December 5, 2001.
In the exercise of this Court's supervisory authority, the judgment of the Appellate Court, First District, in People v. Toney, 309 Ill.App.3d 28, 242 Ill.Dec. 859, 722 N.E.2d 643 (1999), is vacated. The appellate court is directed to reconsider its judgment in light of People v. Morgan, 197 Ill.2d 404, 259 Ill.Dec. 405, 758 N.E.2d 813 (2001).